                                                                            USDCSDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICA-LL Y FILED
SOUTHERN DISTRICT OF NEW YORK                                                DOC#:_~-----
------------------------------------------x                                \ DATE FILED: ':>I ~GI Jo\'\
In re
                                                                          . '===========~
TEMPUR SEALY INTERNATIONAL, INC.                                                     17-cv-2169 (LAK)
SECURITIES LITIGATION

------------------------------------------x

                                   MEMORANDUM OPINION

                               Appearances:

                                       Christopher J. Keller
                                       Jonathan Gardner
                                       Alfred Lonis Fatale, III
                                       Christopher Daniel Barraza
                                       Eric David Gottlieb
                                       Francis Paul Mcconville
                                       Ross Michael Kamhi
                                       LABAT0N & SUCHAROW LLP

                                       William Scott Holleman
                                       JOHNSON & WEAVER, LLP

                                       Attorneys for Plaintiffs

                                       Jordan David Hershman
                                       Jason D. Frank
                                       Jeff Goldman
                                       Emily Renshaw
                                       MORGAN, LEWIS & BOCKIUS LLP

                                       Attorneys for Defendants


LEWIS A. KAPLAN, District Judge.

               Plaintiffs bring this putative securities class action against Tempur Sealy International,

Inc. ("Tempur Sealy" or the "Company"), its chief executive officer and board chairman, Scott L.

Thompson, and chief financial officer, Barry A. Hytinen. They claim that certain public filings and
                                                                                                  2

statements made by defendants omitted material facts in violation of Section 10(b) of the Exchange

Act of 1934 and Rule 10b-5. This matter is before the Court on defendants’ motion to dismiss the

Consolidated Class Action Complaint (the “Complaint”) pursuant to Federal Rules of Civil

Procedure 9(b) and 12(b)(6), and the Private Securities Litigation Reform Act (“PSLRA”). For the

reasons set forth below, defendants’ motion is granted.



                                                Facts

               The facts that follow are those as alleged in the Complaint and the documents

referenced therein. The Court accepts them as true for purposes of this motion.1



I.     The Parties

               The plaintiffs are purchasers of publicly traded Tempur Sealy securities between

September 9, 2016 and January 27, 2017.2 The lead plaintiff, Oklahoma Police Pension and

Retirement System (“Oklahoma Police”), is a public pension fund that purchased Tempur Sealy

common stock during the class period.3

               Defendant Tempur Sealy is a public company headquartered in Lexington, Kentucky,

that manufactures and distributes mattresses and other bedding products.4 Its stock is traded on the


       1

               Rombach v. Chang, 355 F.3d 164, 169 (2d Cir. 2004).
       2

               Consolidated Class Action Complaint [hereinafter “Compl.”] [DI 27] at 1.
       3

               Id. ¶ 12.
       4

               Id. ¶ 13.
                                                                                              3

New York Stock Exchange (“NYSE”).5



II.    Factual Allegations

              Tempur Sealy sells its products to retailers, including department stores and

warehouse clubs.6 In 2015 and 2016, Tempur Sealy’s business with retailers accounted for

approximately 90 percent of the Company’s net sales.7 Business with five specific retailers

accounted for nearly 40 percent of net sales.8 Two of these retailers were Mattress Firm and HMK

Mattress Holdings, LLC (“Sleepy’s”).9

              During the class period, Tempur Sealy’s relationship with Mattress Firm was

governed by two sets of contracts between Mattress Firm and two Tempur Sealy subsidiaries: Sealy

Mattress Company (“Sealy”) and Tempur-Pedic North America, LLC (“Tempur-Pedic”).10 These

contracts were “long-term supply agreement[s]” with Mattress Firm.11 In or around early 2016,

Tempur Sealy attempted to renegotiate the contracts to incorporate terms more favorable to the



       5

              Id.
       6

              Id. ¶ 24.
       7

              Id.
       8

              Id. ¶ 25.
       9

              Id. ¶ 26.
       10

              Id. ¶¶ 27-29.
       11

              Id. ¶ 30.
                                                                                                      4

Company.12

                Around this time, on February 5, 2016, Mattress Firm acquired Sleepy’s.13 Following

the acquisition, Mattress Firm’s market share grew to over 20 percent.14 Tempur Sealy’s sales to the

newly combined company grew also to approximately 21 percent of the Company’s net sales in

2016.15

                As a result of the acquisition, Mattress Firm faced challenges integrating and

rebranding Sleepy’s stores into Mattress Firm stores.16 This transition temporarily hurt Mattress

Firm’s business.17 During this period of transition, Tempur Sealy approached Mattress Firm to

renegotiate the existing contracts to secure more favorable terms for itself.18 According to plaintiffs,

the Company took advantage of Mattress Firm’s weakened position and bargaining power19 by

threatening to cancel the contracts unless Mattress Firm capitulated to Tempur Sealy’s demands.20


          12

                Id. ¶ 31.
          13

                Id. ¶ 26.
          14

                Id. ¶ 32
          15

                Id. ¶ 26.
          16

                Id. ¶¶ 32, 85.
          17

                Id. ¶ 85.
          18

                Id. ¶ 38.
          19

                Id. ¶¶ 31, 35-37.
          20

                Id. ¶¶ 31, 38, 70.
                                                                                                     5

Plaintiffs claim that this “ultimatum” put Tempur Sealy’s relationship with Mattress Firm in

“jeopardy.”21

                Later that year, Mattress Firm was acquired by Steinhoff International Holdings N.V.

(“Steinhoff”),22 a vertically integrated German international retail holding company focused on

household goods.23 News of the acquisition broke on August 7, 2016 and it became effective on

September 16, 2016.24

                The acquisition gave Mattress Firm greater bargaining power because its new parent

company, Steinhoff, “produce[d] many of [its] own products, particularly mattresses,” and could

provide “upstream component sourcing” to Mattress Firm, reducing its reliance on traditional

suppliers.25 As a result, the power dynamic between Tempur Sealy and Mattress Firm shifted,26 and,

according to plaintiffs, it became impossible for Tempur Sealy to secure the favorable contract terms

it previously had demanded.27 Plaintiffs claim that this state of affairs materially increased the risk

that Tempur Sealy would terminate the contracts with Mattress Firm and that defendants were aware



       21

                Id. ¶ 39.
       22

                Id.
       23

                Id. ¶¶ 40-41.
       24

                Id. ¶¶ 39, 46.
       25

                Id. ¶¶ 47-48.
       26

                Id. ¶¶ 47-49.
       27

                Id. ¶ 60.
                                                                                                    6

of this increased risk.28

                According to the Complaint, a former employee of Mattress Firm was told in August

2016 of the increased risk that the contracts would be terminated.29 The former employee was an

inside sales manager who reported to the vice president of multi-channel sales – a manager who met

with the Mattress Firm chief executive officer and management weekly.30 In August 2016, the vice

president allegedly told the former sales manager that the “contract negotiations with Tempur Sealy

were not going well and that there was a real threat that the contracts would be cancelled because

both parties took hard lines during the negotiations.”31

                Plaintiffs claim that the alleged increased risk of contract termination was discussed

within Tempur Sealy as well.32 According to a former Tempur Sealy human resources (“HR”)

manager, in “mid-to-late November 2016,” he or she and other HR managers were told on an HR

department call “to hold off on hiring until further notice.”33 The reason for the hiring freeze was

uncertainty regarding the Company’s negotiations with Mattress Firm.34 Additionally, in early



        28

                See, e.g., id. ¶ 78.
        29

                Id. ¶ 56.
        30

                Id.
        31

                Id.
        32

                Id. ¶¶ 54-55.
        33

                Id. ¶ 54.
        34

                Id.
                                                                                                     7

December 2016, the vice president of components and synergy projects, Shailesh Patel, and the

director of manufacturing operations in Richmond, California, Patricia Gallardo, said – presumably

to the former HR manager – that the hiring freeze would continue because negotiations with Mattress

Firm “were not going well.”35

               By the beginning of 2017, the negotiations between Tempur Sealy and Mattress Firm

had stalled.36 On January 30, 2017, Tempur Sealy announced in a press release that it had terminated

its contracts with Mattress Firm.37 The press release stated that the Company:

               “announced that during the week of January 23, 2017, senior management of
               Mattress Firm Holdings Corp. (‘Mattress Firm’) and representatives of its parent
               Steinhoff International Holdings N.V. (‘Steinhoff’), verbally notified the Company
               of its intent to terminate all of their contracts with the Company in the United States,
               if the Company did not agree to considerable changes to their agreements, including
               significant economic concessions. The Company engaged in discussions to facilitate
               a mutually agreeable supply arrangement with Mattress Firm. However, the parties
               were unable to reach an agreement, and the Company issued formal termination
               notices for all of the Company’s brands to Mattress Firm as of January 27, 2017.”38


Following the announcement, Tempur Sealy’s stock price dropped from $63.19 to $43.00 per share,

or approximately 32 percent, by the close of trading on January 31, 2017.39




       35

               Id. ¶ 55.
       36

               Id. ¶ 70 (“By the beginning of 2017, the parties reached an impasse.”).
       37

               Id. ¶ 65.
       38

               Id.
       39

               Id. ¶ 68.
                                                                                                        8

III.    The Allegedly False and Misleading Statements

        A.      September 9, 2016 Registration Statement and September 14, 2016 Prospectus

                On September 9, 2016, Tempur Sealy filed an amendment to a Form S-4 registration

statement, which became effective on September 13, 2016, for an exchange of senior notes.40 In it

– and in a related prospectus filed on September 14, 201641 – Tempur Sealy warned of the risks

associated with its dependence on sales to its largest customers, including the risks that: (1) “retailers

that carry our products may consolidate, undergo restructurings or reorganizations, experience

financial difficulty, or realign their affiliations, any of which could decrease the number of stores that

carry our products or increase the ownership concentration in the retail industry,” (2) profitability

is hurt “due to the impact of volume and other incentive programs related to” large customers, (3)

the company’s credit exposure to the large customers may increase, (4) some retailers “may decide

to carry only a limited number of brands of mattress products, which could affect our ability to sell

products to them on favorable terms, if at all,” (5) the timing of large purchases by large customers

could have significant impacts on quarterly net sales and earnings, and (6) a “substantial decrease

or interruption in business from these significant customers could result in the loss of future business

and could reduce liquidity and profitability.”42 The Court refers to these statements collectively as

the risk disclosure.

                In the risk disclosure, Tempur Sealy warned specifically that Mattress Firm was the


        40

                Id. ¶ 73.
        41

                Id. ¶¶ 79-80.
        42

                Id. ¶ 74.
                                                                                                   9

Company’s “largest customer” and represented “approximately 25% of our overall net sales for

2015.”43 Plaintiffs claim that the registration statement and prospectus were materially false and

misleading because they did not disclose that the Company’s relationship with Mattress Firm already

had deteriorated following Mattress Firm’s acquisition by Steinhoff,44 and that the risk that Tempur

Sealy would terminate its contracts with Mattress Firm given Mattress Firm’s increased bargaining

power post-acquisition had increased.45



       B.      September 27, 2016 Press Release, Form 8-K, and Presentation

               On September 27, 2016, Tempur Sealy issued a press release filed also with the

Securities and Exchange Commission (“SEC”) on Form 8-K.46 The press release stated that third

quarter sales were below prior expectations and that the Company expected net sales for the full year

to “be down 1 to 3 percent as compared to 2015.”47 On the same day, defendant Thompson spoke

at a Deutsche Bank leveraged finance conference where he addressed the press release and the

Company’s reduced net sales forecast.48 Thompson stated that Tempur Sealy’s biggest client,



       43

               Id.
       44

               Id. ¶¶ 75, 81.
       45

               Id. ¶¶ 75, 81.
       46

               Id. ¶ 82.
       47

               Id.
       48

               Id. ¶ 84.
                                                                                                   10

Mattress Firm, “recently got purchased” and is “going through some transitions.”49 Thompson

explained that Tempur Sealy was “feeling some of that transition,” but that “[w]e are very optimistic

long term.”50 When asked specifically about the transitions at Mattress Firm, Thompson replied:

               “[W]e are thrilled with the changes they are making. We are thrilled with their new
               ownership and we think that they’ll be very successful long term. But as you may or
               may not know, they are also rebranding quite a few stores and transitioning from the
               Sleepy’s brand to the Mattress Firm brand. That means a lot of stuff moving around,
               and they’re going to have to work through that. And while they are working through
               that, we are going to feel some of that, but I think they’ll get through that very
               rapidly. And within a quarter or two, we’ll be back on what I’ll call a normal
               basis.”51

With respect to Mattress Firm’s new ownership, Thompson stated:

               “From an ownership standpoint, look, [Steinhoff] people are outstanding owners.
               They run a decentralized business model, so local management is the same that we’ve
               been working with for a decade. They are fully empowered and we don’t see much
               change from that standpoint.”52

               Plaintiffs claim that the press release and remarks at the Deutsche Bank conference

were materially false and misleading because they did not disclose that the relationship with Mattress

Firm already had deteriorated and that the risk that Tempur Sealy would terminate the contracts had

increased.53 Additionally, plaintiffs claim that the statements were misleading because they failed

to disclose the “full extent and long-term implications that the Mattress Firm Acquisition would have


       49

               Id.
       50

               Id.
       51

               Id. ¶ 85.
       52

               Id. ¶ 86.
       53

               Id. ¶¶ 83, 87.
                                                                                                     11

on [Tempur Sealy’s] business prospects given the ultimatum it had previously issued to the Mattress

Firm.”54



        C.     October 27, 2016 Press Release, Form 8-K, and Earnings Call

                On October 27, 2016, Tempur Sealy issued another press release, also filed with the

SEC on Form 8-K, announcing the Company’s third quarter results.55 The press release stated that

sales were below original expectations but that the Company continued to execute effectively its

“core strategy” to drive “long term operating performance.”56 On the same day, Tempur Sealy held

an earnings call to discuss the results released in the press release.57 Defendant Thompson there

explained that sales had suffered and would continue to do so in the fourth quarter due in part to

“significant weakness in our largest national account, which is in the process of rebranding and re-

merchandising over 1,000 recently acquired stores.”58 He stated that he expected sales to improve

in 2017 and noted that: (1) Tempur Sealy was “working closely with [Mattress Firm],” (2) he

expected “the transition of stores to be very successful,” (3) the stores that had transitioned had done

well, (4) Tempur Sealy’s “sales ha[d] increased from a balance of share stand point,” (5) Tempur

Sealy works with Steinhoff “worldwide” and finds it “to be outstanding,” and (6) the Company is

        54

                Id. ¶¶ 83, 87.
        55

                Id. ¶ 88.
        56

                Id.
        57

                Id. ¶ 89.
        58

                Id.
                                                                                                    12

“wildly optimistic about the future for both the Mattress Firm team and Tempur Sealy.”59

               Plaintiffs claim that the press release and statements made on the earnings call were

materially false and misleading because they failed to disclose that the relationship with Mattress

Firm already had deteriorated and that the risk that Tempur Sealy would terminate the contracts had

increased.60



       D.      November 4, 2016 Form 10-Q

               On November 4, 2016, Tempur Sealy reported its third quarter financial results on

the Form 10-Q filed with the SEC.61 The 10-Q incorporated the financial results announced in the

October 27, 2016 press release and indicated that the decline in sales to Mattress Firm in the third

quarter of 2016 was expected to continue into the fourth quarter of 2016.62 The 10-Q included also

the risk disclosure concerning the Company’s largest customers described above and an update to

that disclosure regarding the Mattress Firm transition.63 Plaintiffs claim that the 10-Q was materially

false and misleading because it failed to disclose that the relationship with Mattress Firm had

deteriorated and that the risk of contract termination had increased.64

       59

               Id. ¶¶ 90-91.
       60

               Id. ¶ 92.
       61

               Id. ¶ 93.
       62

               Id. ¶¶ 93-94.
       63

               Id. ¶ 97.
       64

               Id. ¶ 98.
                                                                                                      13



IV.    The Present Action

               The plaintiffs filed this action on August 7, 2017. The Complaint alleges that Tempur

Sealy, Thompson, and Hytinen violated Section 10(b) of the Exchange Act and Rule 10b-5

thereunder by failing to disclose that Tempur Sealy’s relationship with Mattress Firm had

deteriorated in or around August 2016 on the heels of Steinhoff’s acquisition of Mattress Firm.

Plaintiffs claim that defendants failed to disclose also that the risk that Tempur Sealy would

terminate its contracts with Mattress Firm had increased in or around the same time. The Complaint

alleges violations of Items 303 and 503 of SEC Regulation S–K and control person liability under

Section 20(a) of the Exchange Act as well.65

               Defendants move to dismiss on the grounds that plaintiffs have failed to plead their

allegations with sufficient particularity, and to plead adequately any material misstatement or

omission, scienter, and loss causation.



                                             Discussion

I.     Motion to Dismiss Standard

               To survive a motion to dismiss, a complaint must allege sufficient factual matter “to

state a claim to relief that is plausible on its face.”66 The Court reviews a motion to dismiss

“accepting all factual allegations in the complaint as true and drawing all reasonable inferences in



       65

               Id. ¶ 133.
       66

               Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotations and citations omitted).
                                                                                                    14

the plaintiffs’ favor.”67 The Court is not obliged to accept as true legal conclusions.68 Additionally,

“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

[will] not suffice” to defeat a motion to dismiss.69 In a securities case, the Court may consider also

“any written instrument attached to the complaint, statements or documents incorporated into the

complaint by reference, legally required public disclosure documents filed with the SEC, and

documents possessed by or known to the plaintiff and upon which it relied in bringing the suit.”70

               A complaint that pleads securities fraud must satisfy the heightened pleading

requirements of Rule 9(b) and the PSLRA.71 Rule 9(b) requires a plaintiff to plead “with particularity

the circumstances constituting fraud.”72 To satisfy the rule, the complaint must: “(1) specify the

statements that the plaintiff contends were fraudulent, (2) identify the speaker, (3) state where and

when the statements were made, and (4) explain why the statements were fraudulent.”73 The PSLRA

requires the complaint to “specify each statement alleged to have been misleading, the reason or

reasons why the statement is misleading, and, if an allegation regarding the statement or omission



       67

               Rombach v. Chang, 355 F.3d 164, 169 (2d Cir. 2004).
       68

               Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009).
       69

               Id. (quoting Iqbal, 556 U.S. at 678).
       70

               ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007).
       71

               Id. at 99.
       72

               FED. R. CIV. P. 9(b).
       73

               ATSI, 493 F.3d at 99.
                                                                                                    15

is made on information and belief, the complaint shall state with particularity all facts on which that

belief is formed.”74



II.    Section 10(b) and Rule 10b-5 Claims

               Section 10(b) of the Exchange Act makes it unlawful to “use or employ, in connection

with the purchase or sale of any security . . . any manipulative or deceptive device or contrivance in

contravention of such rules and regulations as the Commission may prescribe.”75 Rule 10b-5

implements that statute. It prohibits individuals and entities from making “any untrue statement of

a material fact or [omitting] to state a material fact necessary in order to make the statements made,

in light of the circumstances under which they were made, not misleading.”76

               To state a claim under Section 10(b) and Rule 10b-5, a plaintiff must allege: “(1) a

material misrepresentation or omission by the defendant; (2) scienter; (3) a connection between the

misrepresentation or omission and the purchase or sale of a security; (4) reliance upon the

misrepresentation or omission; (5) economic loss; and (6) loss causation.”77 Defendants move to

dismiss the Section 10(b) and Rule 10b-5 claims on the grounds that plaintiffs have failed to plead

them with particularity under Rule 9(b) and the PSLRA, and failed adequately to plead a material



       74

               15 U.S.C. § 78u–4(b)(1).
       75

               15 U.S.C. § 78j(b).
       76

               17 C.F.R. § 240.10b-5(b).
       77

               Halliburton Co. v. Erica P. John Fund, Inc., 134 S. Ct. 2398, 2407 (2014) (internal
               quotations and citations omitted).
                                                                                                           16

misrepresentation or omission, scienter, and loss causation. The Court addresses each in turn.



       A.      Particularity

               Under Rule 9(b) and the PSLRA, a plaintiff must identify with particularity the

statement or statements alleged to be false or misleading and the reason or reasons why that is so.78

When a plaintiff alleges that a statement is false or misleading based on information and belief, the

plaintiff must state facts sufficient to support that belief.79 The plaintiff may do so by identifying

documentary evidence that supports the belief or by providing a “sufficient general description of

the personal sources” of the belief.80 Conclusory or unsupported allegations are insufficient.81

               The plaintiffs here allege four instances in which Tempur Sealy made false or

misleading statements: (1) the September 2016 registration statement and prospectus, (2) the

September 27, 2016 press release, Form 8-K, and presentation, (3) the October 27, 2016 press

release, Form 8-K, and earnings call, and (4) the November 4, 2016 Form 10-Q.




       78

               See Novak v. Kasaks, 216 F.3d 300, 306 (2d Cir. 2000) (“A complaint . . . must (1) specify
               the statements that the plaintiff contends were fraudulent, (2) identify the speaker, (3) state
               where and when the statements were made, and (4) explain why the statements were
               fraudulent.” (internal quotations and citations omitted)); Rombach, 355 F.3d at 172.
       79

               Novak, 216 F.3d at 312; see also 15 U.S.C. § 78u-4(b)(1).
       80

               Novak, 216 F.3d at 314.
       81

               ATSI, 493 F.3d at 99.
                                                                                                    17

               i.      September 9, 2016 Registration Statement and September 14, 2016
                       Prospectus

               The registration statement and prospectus filed in September 2016 contained risk

disclosures related to Tempur Sealy’s largest customers in general and Mattress Firm in particular.

Plaintiffs allege that these risk disclosure statements were false and misleading because they omitted

two facts plaintiffs claim to have been true.

               The first is that Tempur Sealy’s relationship with Mattress Firm “had in fact already

deteriorated” by September 2016.82 The second is that the risk that Tempur Sealy would terminate

its contracts with Mattress Firm had increased following Mattress Firm’s acquisition by Steinhoff

in August 2016 and the stronger bargaining position it enjoyed as a result. Plaintiffs claim that these

facts were true based on confidential witness statements83 and statements made in a lawsuit Mattress

Firm filed against Tempur Sealy in March 2017.84

               Allegations based on statements of confidential witnesses may be credited on a

motion to dismiss where they are “described in the complaint with sufficient particularity to support

the probability that a person in the position occupied by the source would possess the information

alleged.”85 In addition, if credited, the witness statements relied upon must support the assertions




       82

               Compl. [DI 27] ¶ 75 (emphasis in original).
       83

               Id. ¶¶ 54-56.
       84

               Id. ¶¶ 31, 39, 50.
       85

               Novak, 216 F.3d at 314.
                                                                                                   18

based upon them.86

               The first alleged confidential witness is a former Tempur Sealy HR manager. The

former HR manager allegedly was told in mid-to-late November 2016 on an HR department call that

there would be a hiring freeze because there were “uncertainties” in the Mattress Firm contract

negotiations.87 In December 2016, the former HR manager allegedly received an instruction from

Tempur Sealy management to continue the hiring freeze because “Mattress Firm negotiations were

not going well.”88 If the Court were to credit the statements of this witness, they nevertheless would

be unable to support the allegations that the Mattress Firm relationship already had deteriorated and

that the risk that Tempur Sealy would terminate the contracts had increased by September 2016. This

is so because the statements were made later in time and say nothing of the state of negotiations or

Mattress Firm relationship during September 2016 or, for that matter, October and early November

2016.

               The second alleged confidential witness is a former Mattress Firm sales manager who

reportedly said that he was told by his manager in August 2016 that contract negotiations with

Tempur Sealy were not going well and that “there was a real threat that the contracts would be

cancelled because both parties took hard lines during the negotiations.”89 These statements, if

        86

               In re Weight Watchers Int’l, Inc. Sec. Litig., No. 14-cv-1997 (LAK), 2016 WL 2757760,
               at *6 (S.D.N.Y. May 11, 2016).
        87

               Compl. [DI 27] ¶ 54.
        88

               Id. ¶ 55.
        89

               Id. ¶ 56.

               According to the Complaint, the manager was the “Vice President of Multi-Channel Sales,
                                                                                                    19

credited, likewise cannot support the allegations that the relationship with Mattress Firm had

deteriorated and that the risk that Tempur Sealy would cancel the contracts had increased by

September 2016. First, the fact that negotiations may not succeed is not equivalent to the first fact

alleged – that the relationship already had deteriorated. Second, even if there was a “real threat that

the contracts would be canceled” by September 2016, that fact does not speak to the level of risk in,

for example, May or June of 2016, or earlier that year. Thus, there is no basis for the allegation that

the risk had increased by September 2016.

               The lawsuit filings referenced in the Complaint state that in early 2016, Tempur Sealy

sought to “capitalize on Mattress Firm’s efforts to grow as a company” and threatened to cancel its

contracts with Mattress Firm if it did not agree to terms that were “increasingly favorable to Tempur

Sealy.”90 The Complaint characterizes this threat as an “ultimatum.”91 But the characterization adds

nothing. And the fact actually alleged, absent plaintiffs’ argumentative characterization, lends no

support to plaintiffs’ claims that the Mattress Firm relationship had deteriorated and that the risk of

contract termination had increased by September 2016. It describes only a single negotiating tactic

employed in early 2016. Plaintiffs do not allege its effect, if any, on the contract negotiations, and

provide no facts regarding the state of the relationship or contract negotiations between the time the

“threat” was issued in early 2016 and the period at issue, September 2016. It is unclear also whether

the contract negotiations that occurred in early 2016 are the same as those that occurred in September



               who . . . reported to Mattress Firm’s CEO” and “met with the CEO and management on a
               weekly basis.” Id.
       90

               Id. ¶ 31.
       91

               Id.
                                                                                                      20

2016 or whether the parties successfully renegotiated the contracts sometime prior to September

2016 and then failed to do so again in early 2017.

                Additionally, the plaintiffs do not provide enough detail regarding the context of these

statements to allow the Court to credit them. The Complaint indicates that the statements are drawn

from the “original petition” filed in the Mattress Firm lawsuit but nothing more.92 If the petition

relied on confidential witness statements, then plaintiffs have failed to identify the speaker with

“sufficient particularity to support the probability that a person in the position occupied by the source

would possess the information alleged.”93 Alternatively, if the petition relied on a document or an

identified witness, then plaintiffs have failed to provide a sufficient general description of that

document or witness to the Court. Thus, they have failed to state facts that support their assertions

that the relationship between Tempur Sealy and Mattress Firm already had deteriorated and that the

risk that Tempur Sealy would terminate the contracts had increased by September 2016.



                ii.     September 27, 2016 Press Release, Form 8-K, and Presentation

                On September 27, 2016, Tempur Sealy issued a press release that indicated that third

quarter sales had fallen below the Company’s prior expectations, and projected that sales for the full

year would be down compared to the prior year.94 On the same day, defendant Thompson spoke at

a Deutsche Bank conference where he explained that the lower forecast was due in part to Mattress


        92

                Id. ¶ 70.
        93

                Novak, 216 F.3d at 314.
        94

                Compl. [DI 27] ¶ 82.
                                                                                                    21

Firm’s acquisition of Sleepy’s, which was affecting Tempur Sealy’s business.95             Defendant

Thompson said that he expected any negative effects from the Mattress Firm transition to last no

more than a quarter or two and that little would change with respect to the Company’s interactions

with Mattress Firm management as a result of the Steinhoff acquisition.96 Plaintiffs allege that the

press release and Deutsche Bank conference statements were false and misleading because they

omitted the same two facts discussed above that plaintiffs claim to have been true, and “failed to

disclose the full extent and long-term implications the Mattress Firm Acquisition would have on its

business prospects given the ultimatum it had previously issued to the Mattress Firm.”97

               Plaintiffs’ claims that the relationship with Mattress Firm already had deteriorated and

that the risk that the Company would terminate the contracts had increased by September 2016 are

not supported by sufficient facts for the reasons stated above. With respect to the long-term

implications of the Mattress Firm acquisition by Steinhoff, plaintiffs do not plead what exactly these

implications were, are, or will be. Nor do they plead that defendants knew or had a reasonable basis

to know the full extent and long-term implications of the acquisition. Plaintiffs simply assert that

defendants would have known these things – presumably via clairvoyance and a secret window into

the corporate thinking and workings of Mattress Firm – and disclosed them. Assuming, as the Court




       95

               Id. ¶¶ 84-85.
       96

               Id. ¶¶ 85-86.
       97

               Id. ¶¶ 83, 87.
                                                                                                         22

does, that defendants had neither,98 plaintiffs have failed to plead with particularity why the

statements were false and misleading absent disclosure of largely unidentified and likely unknowable

facts.



               iii.    October 27, 2016 Press Release, Form 8-K, and Earnings Call

               On October 27, 2016, Tempur Sealy issued a press release announcing that its 2016

Q3 results were “below our original expectations.”99 On the same day, defendant Thompson spoke

on an earnings call where he explained that the shortfall was related to Mattress Firm’s acquisition

of Sleepy’s and rebranding of stores.100 He said that he expected things to improve in 2017101 based

on the fact that stores Mattress Firm had finished rebranding had “done well” and that Tempur

Sealy’s sales had “increased from a balance of share stand point.”102 Thompson added that Tempur

Sealy has a high opinion of Steinhoff, Mattress Firm’s owners.103



         98

               See Novak, 216 F.3d at 309 (stating that the Second Circuit has “refused to allow plaintiffs
               to proceed with allegations of ‘fraud by hindsight’” (quoting Stevelman v. Alias Research
               Inc., 174 F.3d 79, 85 (2d Cir. 1999))); Hall v. The Children’s Place Retail Stores, Inc., 580
               F. Supp. 2d 212, 228-29 (S.D.N.Y. 2008) (indicating that a plaintiff cannot satisfy the
               requirement that he or she plead false or misleading statements with particularity if the
               complaint pleads “fraud by hindsight”).
         99

               Compl. [DI 27] ¶ 88.
         100

               Id. ¶ 89.
         101

               Id.
         102

               Id. ¶ 90.
         103

               Id. ¶¶ 90-91.
                                                                                                     23

                Plaintiffs allege that Thompson’s statements on the earnings call and those in the

press release were false or misleading because of their claims that Tempur Sealy’s relationship with

Mattress Firm already had deteriorated by October 2016 and that the Company “concealed” the

increased risk that it would terminate its contracts with Mattress Firm.104 The plaintiffs have failed

to plead facts sufficient to support these claims for the reasons stated above.



                iv.     November 4, 2016 Form 10-Q

                On November 4, 2016, Tempur Sealy reported its 2016 Q3 financial results on the

Form 10-Q.105 The Company reported that sales to Mattress Firm had declined in the third quarter

of 2016, and that it expected those sales to decline also in the fourth quarter as compared to 2015

Q4.106 Additionally, the Company provided an updated risk disclosure that discussed the effect of

the Sleepy’s acquisition on Mattress Firm and on Tempur Sealy sales, and referred to previously

described risks associated with the Company’s largest customers.107

                Plaintiffs allege that the statements in the Form 10-Q were false or misleading because

they omitted the same two alleged facts previously discussed that plaintiffs claim to have been true.108

For the reasons stated above, plaintiffs fail to plead facts sufficient to support these claims.

        104

                Id. ¶ 92.
        105

                Id. ¶ 93.
        106

                Id. ¶ 94.
        107

                Id. ¶ 97.
        108

                Id. ¶ 98.
                                                                                                        24

Accordingly, plaintiffs have failed to satisfy the heightened pleading requirements under Rule 9(b)

and the PSLRA.



       B.      Material Misrepresentations and Omissions

               The plaintiffs allege that certain of defendants’ statements were false or misleading

“for what [they] did not say.”109

               “An omission is actionable under the securities laws only when the corporation is

subject to a duty to disclose the omitted facts.”110 A duty to disclose arises in three circumstances:

when (1) a corporate insider trades on confidential information, (2) a statute or regulation requires

disclosure, and (3) a corporate statement otherwise would be inaccurate, incomplete, or

misleading.111 Plaintiffs allege that the second and third circumstances are implicated here. With

respect to the third, some of the statements that plaintiffs allege are misleading are statements of

belief or opinion. These types of statements are subject to a separate analysis distinct from that

applied to allegedly misleading statements of pure fact.112

               A plaintiff who alleges that a statement of belief or opinion was misleading must


       109

               Pl. Mem. [DI 41] at 20 (“[T]he Complaint makes clear that Defendants’ statements, when
               read in proper context, were false and misleading for failing to disclose material
               information – i.e., they were false for what those statements did not say and the impression
               they made.”).
       110

               In re Time Warner Inc. Sec. Litig., 9 F.3d 259, 267 (2d Cir. 1993).
       111

               Stratte-McClure v. Morgan Stanley, 776 F.3d 94, 101 (2d Cir. 2015).
       112

               See City of Westland Police and Fire Ret. Sys. v. MetLife, Inc., 129 F. Supp. 3d 48, 68-70
               (S.D.N.Y. 2015).
                                                                                                          25

plead facts that, if true, would be sufficient to show one of two things: (1) that the speaker “did not

actually hold the stated belief,”113 or (2) in circumstances where the statement is “reasonably

understood to rest on a factual basis that justifies it as accurate,” there are facts that “call into

question the [defendant’s] basis for offering the opinion.”114 A plaintiff, however, cannot make out

a claim based on “expressions of puffery and corporate optimism.”115 “Up to a point, companies

must be permitted to operate with a hopeful outlook,” and the people in charge “are not required to

take a gloomy, fearful or defeatist view of the future.”116

               Additionally, a plaintiff must allege adequately that an omitted fact is material. At

the pleading stage, “a plaintiff satisfies the materiality requirement of Rule 10b-5 by alleging a[n]

. . . omission that a reasonable investor would have considered significant in making investment

decisions.”117 “There must be a substantial likelihood that the disclosure of the omitted fact would

have been viewed by the reasonable investor as having significantly altered the ‘total mix’ of




       113

               Id. at 69 (internal quotations omitted).
       114

               Id. at 70; see also Omnicare, Inc. v. Laborers Dist. Council Constr. Indus. Pension Fund,
               135 S. Ct. 1318, 1332 (2015) (“The [plaintiff] must identify particular (and material) facts
               going to the basis for the [defendant’s] opinion – facts about the inquiry the [defendant] did
               or did not conduct or the knowledge it did or did not have – whose omission makes the
               opinion statement at issue misleading to a reasonable person reading the statement fairly
               and in context.”).
       115

               Rombach, 355 F.3d at 174.
       116

               Id. (quoting Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1129-30 (2d Cir. 1994)).
       117

               Ganino v. Citizens Utils. Co., 228 F.3d 154, 161 (2d Cir. 2000).
                                                                                                     26

information made available.”118 But it is not necessary “to assert that the investor would have acted

differently if an accurate disclosure was made.”119

               Plaintiffs allege that defendants made false or misleading statements due to material

omissions on four occasions from September 2016 through November 2016.



               i.      September 9, 2016 Registration Statement and September 14, 2016
                       Prospectus

               The registration statement and prospectus filed in September 2016 contained risk

disclosures related to Tempur Sealy’s largest customers and Mattress Firm specifically. The two

documents noted that a “substantial decrease or interruption in business” from any of the large

customers “could reduce liquidity and profitability.”120 According to plaintiffs, the registration

statement and prospectus were materially false and misleading because they omitted the same two

alleged facts concerning Mattress Firm, which they contend were material.121 Those facts are that:

(1) the relationship with Mattress Firm already had deteriorated by September 2016, and (2) there

was an increased risk that Tempur Sealy would terminate its contracts with Mattress Firm following

its acquisition by Steinhoff. Plaintiffs claim that Tempur Sealy had a duty to disclose these facts

under Items 303 and 503 of Regulation S-K, and Section 10(b).



       118

               Id. at 162 (quoting Basic v. Levinson, 485 U.S. 224, 231-32 (1988)).
       119

               Ganino, 228 F.3d at 162.
       120

               Compl. [DI 27] ¶ 74.
       121

               The Court construes this claim as limited to those statements concerning risk disclosure.
                                                                                                       27



                       a.      Item 303 Claims

               Item 303 requires a company to make certain disclosures regarding its financial

condition.122 These include a description of “any known trends or uncertainties that have had or that

the [company] reasonably expects will have a material favorable or unfavorable impact on net sales

or revenues or income from continuing operations.”123 Disclosure is necessary “where a trend,

demand, commitment, event or uncertainty is both presently known to management and reasonably

likely to have material effects on the [company’s] financial condition or results of operation.”124



       122

               17 C.F.R. § 229.303.

               These disclosures must be made in the annual and quarterly reports – Forms 10-K and 10-Q,
               respectively – that certain companies including Tempur Sealy are required to file with the
               SEC. Tempur Sealy incorporated by reference its Form 10-K for the fiscal year ending
               December 31, 2015 and Forms 10-Q for quarters ending March 31, 2016 and June 30, 2016
               into its September 2016 registration statement and prospectus. See Tempur Sealy Int’l Inc.,
               Amendment No. 1 to Form S-4 Registration Statement under the Securities Act of 1933
               (Sept. 9, 2016). The statements that plaintiffs allege are materially misleading are
               contained in the Tempur Sealy Form 10-K for the fiscal year ending December 31, 2015
               that was filed with the SEC on February 12, 2016.
       123

               17 C.F.R. § 229.303(a)(3)(ii).

               Plaintiffs’ brief potentially suggests that their Item 303 claims are based in part on
               subsection (a)(3)(i), which addresses unusual or infrequent events. Pl. Mem. [DI 41] at 15
               (explaining that Item 303 requires a company to disclose “events . . . reasonably likely to
               have material effects on the company’s financial condition” (emphasis added)). The events
               referred to in that subsection, however, include only those that “materially affected the
               amount of reported income from continuing operations.” 17 C.F.R. § 229.303(a)(3)(1)
               (emphasis added). As plaintiffs do not claim any failure to disclose information concerning
               events that had affected Tempur Sealy’s financial results reported prior to September 2016,
               the Court considers only subsection (a)(3)(ii) for purposes of these claims.
       124

               Management’s Discussion and Analysis of Financial Condition and Results of Operations,
               Securities Act Release No. 6835, 43 SEC Docket 1330 (May 18, 1989).
                                                                                                      28

               Plaintiffs allege two trends or uncertainties that defendants were obliged to disclose

under Item 303: the deterioration of the Mattress Firm relationship and the increasing risk of contract

termination by September 2016. These allegations are based on the confidential witness statements

and statements allegedly made in the 2017 Mattress Firm lawsuit. But the preceding analysis

regarding the sufficiency of these alleged statements to support plaintiffs’ allegations applies here

as well. For the same reasons plaintiffs have failed to plead with particularity the reason or reasons

why the registration statement and prospectus were fraudulent, they have failed to plead the existence

of a trend or uncertainty within the meaning of Item 303.

               Moreover, even if plaintiffs adequately had pleaded facts supporting the two alleged

trends and that they were known to management, their claims still would fail because they have not

pleaded any facts demonstrating that defendants reasonably could have expected those specific trends

to affect Tempur Sealy’s sales, revenue, or income distinct from the way in which a disclosed trend

or uncertainty was expected to affect the same. For example, one reasonably could expect the

termination of a contract that was at risk of being terminated to have a measurable effect on sales,

revenue, or income. Prior to termination, however, any increase in that risk would not in turn

increase or change the expected effect of termination. In this scenario, absent knowledge that

contract termination was indeed probable or imminent, the defendants cannot be held liable under

Item 303 for the alleged omissions.125


       125

               Susie Ong v. Chipotle Mexican Grill, Inc., No. 16-cv-141 (KPF), 2017 WL 933108, at *17
               (S.D.N.Y. Mar. 8, 2017) (“Item 303 requires the disclosure of harm that is ‘probable,’
               ‘imminent,’ and ‘not merely potential.’”); cf. Rombach, 355 F.3d at 173 (stating that the
               bespeaks caution doctrine will not protect an individual “who warns his hiking companion
               to walk slowly because there might be a ditch ahead when he knows with near certainty that
               the Grand Canyon lies one foot away”).
                                                                                                           29

                           b.    Item 503 Claims

                Item 503 requires offering documents to describe “under the caption ‘Risk Factors’

. . . the most significant factors that make the offering speculative or risky.”126 A “court’s inquiry

with regard to Item 503 boil[s] down . . . to whether the Offering Documents were accurate and

sufficiently candid.”127

                Plaintiffs have failed to plead the omission of one or more of “the most significant

factors” that made the offering “speculative or risky” under Item 503 for the same reasons they have

failed to plead the existence of a trend known to management within the meaning of Item 303.128



                           c.    Claims that the Registration Statement and Prospectus were
                                 Inaccurate, Incomplete, or Misleading

                Plaintiffs claim that defendants had a duty to disclose the alleged omitted facts under

Section 10(b) because omission of those facts rendered defendants’ statements incomplete,

inaccurate, or misleading. According to plaintiffs, “because Defendants touted Tempur Sealy’s

relationship with Mattress Firm as important to the Company’s financial success and informed

investors of the long-term supply agreements the Company had with Mattress Firm, investors were




        126

                17 C.F.R. § 229.503(c).
        127

                Ong, 2017 WL 933108, at *17 (internal quotations and citations omitted).
        128

                Cf. In re Ply Gem Holdings, Inc. Sec. Litig., 135 F. Supp. 3d 145, 154 (S.D.N.Y. 2015)
                (concluding where a plaintiff’s Item 303 claims fell short of materiality, and the plaintiff’s
                “arguments under Item 503 are derivative of its Item 303 claims,” plaintiff failed to plead
                adequately that the “omissions in question are ‘the most significant factors’ that made the
                offering ‘speculative or risky’ under Item 503”).
                                                                                                       30

misleadingly assured that they could count on future sales to Mattress Firm.”129 Thus, plaintiffs

claim, defendants failed to “disclose the full truth about the relationship with Mattress Firm” in the

risk disclosure statements.130

               Where, as here, there is no insider trading or affirmative disclosure obligations,

silence alone “is not misleading under Rule 10b-5.”131 Disclosure is required only when necessary

to make statements contemporaneously or previously made not misleading.132 This requirement,

however, does not mandate disclosure of all facts that “would be interesting” in light of and in

relation to a disclosed fact.133 Nor does it automatically render statements of fact on a certain topic

misleading due to the omission of another fact concerning the same topic.134

               While the alleged omitted facts – that the relationship with Mattress Firm had

deteriorated and that the risk that Tempur Sealy would terminate the contracts had increased by

September 2016 – if true, would be interesting to an investor, they are not facts that Tempur Sealy

was obliged to disclose. As discussed above in relation to the Item 303 claims, plaintiffs have failed

to plead sufficiently the very existence of the alleged omitted facts. Accordingly, their omission

       129

               Pl. Mem. [DI 41] at 12 (internal citations and quotations omitted).
       130

               Id. at 11.
       131

               In re Rockwell Medical, Inc. Sec. Litig., No. 16-cv-1691 (RJS), 2018 WL 1725553, at *6-7
               (S.D.N.Y. Mar. 30, 2018) (quoting Basic, 485 U.S. at 240).
       132

               Id. at *10.
       133

               Id. (quoting In re Bristol Myers Squibb Co. Sec. Litig., 586 F. Supp. 2d 148, 160 (S.D.N.Y.
               2008)).
       134

               In re Rockwell Medical, 2018 WL 1725553, at *10-11.
                                                                                                           31

cannot render any statement misleading or actionable under Section 10(b). Moreover, even if the

alleged omitted facts were true, defendants had no duty to disclose them. Based on the pleadings,

the Court finds that Tempur Sealy had remained silent as to the negotiations and current state of the

relationship between Tempur Sealy and Mattress Firm, and silence is not misleading under Rule 10b-

5.135



               ii.     September 27, 2016 Press Release, Form 8-K, and Presentation

               The September 27, 2016 press release indicated that third quarter sales had fallen

below the Company’s prior expectations and projected that sales for the full year would be down

compared to the prior year. At the September 27, 2016 Deutsche Bank conference, defendant

Thompson stated that the Company had lowered its forecast in part because of the Mattress Firm

acquisition. Thompson explained that Mattress Firm was “going through some transitions,”

including rebranding stores, that would affect Tempur Sealy’s business.136 He expressed optimism

that any negative effects from the transition would last no more than a quarter or two and that little

would change with respect to Tempur Sealy’s interactions with Mattress Firm management because

of Steinhoff’s “decentralized business model” that left “local [Mattress Firm] management” in


        135

               Plaintiffs argue that the Company was not silent with respect to its relationship with
               Mattress Firm because it “spoke[] about [that] relationship . . . throughout the Class
               Period,” disclosed “the long-term supply agreements the Company had with Mattress
               Firm,” and “touted Tempur Sealy’s relationship with Mattress Firm as important to the
               Company’s financial success.” Pl. Mem. [DI 41] at 12. Plaintiffs, however, have failed to
               point to a single prior statement or statement in the registration statement or prospectus that
               addresses the state of ongoing contract negotiations or describes the relationship in
               qualitative rather then numerical terms.
        136

               Compl. [DI 27] ¶ 84.
                                                                                                       32

place.137

                According to plaintiffs, the press release and defendant Thompson’s remarks were

materially false and misleading because they failed to disclose: (1) that the relationship with Mattress

Firm already had deteriorated by September 2016, (2) that there was an increased risk that Tempur

Sealy would terminate its contracts with Mattress Firm following its acquisition by Steinhoff, and

(3) the full extent and long-term implications of the Mattress Firm acquisition on Tempur Sealy’s

business in light of Tempur Sealy’s earlier threat to terminate the contracts. Plaintiffs claim that

defendants had a duty to disclose these alleged facts under Section 10(b) to ensure that defendants’

statements were not inaccurate, incomplete, or misleading.

                As an initial matter, there is “no duty to disclose predictions that are not substantially

certain to hold.”138 Plaintiffs’ claim regrading the third alleged omission therefore fails because it

essentially asserts that defendants did not opine on what could not have been known with any

certainty. That leaves the first and second alleged omissions.

                As discussed in the prior section and in relation to the Item 303 claims, plaintiffs have

failed to plead sufficiently the very existence of the alleged omitted facts. Plaintiffs’ allegations that

the press release and conference remarks were materially false and misleading therefore are

unsupported, conclusory, and insufficient to survive this motion. And even if the alleged omitted

facts were supported by an adequate factual basis, there are at least several reasons plaintiffs’ claims

still would fail.


        137

                Id. at ¶¶ 85-86.
        138

                In re Citigroup, Inc. Sec. Litig., 330 F. Supp. 2d 367, 377 (S.D.N.Y. 2004) (quoting In re
                Ford Motor Co. Sec. Litig., 184 F. Supp. 2d 626, 633 (E.D. Mich. 2001)).
                                                                                                      33

               First, defendants had no duty to disclose the two alleged omitted facts in the press

release because the portion that plaintiffs quote in the Complaint is silent on the Company’s

relationship with Mattress Firm and state of negotiations. The Company therefore did not break its

silence here and thus subject itself to a duty to disclose under Section 10(b).

               Second, defendant Thompson’s statements, to the extent that they were not silent on

the Mattress Firm relationship and negotiations, cannot give rise to liability because they consist of:

(1) expressions of optimism and excitement that are mere corporate puffery and “too general to cause

a reasonable investor to rely upon them,”139 and (2) statements of opinion that plaintiffs have not

sufficiently alleged were disbelieved by the defendant140 or to have rested on a questionable basis.141

Plaintiffs cannot challenge the basis of Thompson’s statements by pointing to the same two alleged

facts of which he supposedly was aware because, as the Court has reiterated throughout this opinion,

there is insufficient support for those two factual allegations.



               iii.    October 27, 2016 Press Release, Form 8-K, and Earnings Call

                The October 27, 2016 press release announced the Company’s 2016 Q3 financial



       139

               ECA, Local 134 IBEW Joint Pension Trust of Chicago v. JP Morgan Chase Co., 553 F.3d
               187, 206 (2d Cir. 2009); see also Rombach, 355 F.3d at 174; Rudman v. CHC Group LTD.,
               217 F. Supp. 3d 718, 728 (S.D.N.Y. 2016) (“[Defendant’s] statements regrading its ‘strong’
               relationships with [one of its top customers] was no more than ‘puffery’ which does not
               give rise to securities violations.” (internal quotations omitted)).
       140

               See City of Westland, 129 F. Supp. 3d at 69.
       141

               See id. at 71 (explaining that certain statements of opinion in certain contexts “could be
               misleadingly incomplete” if they “are not grounded in the customs and practices of the
               relevant industry”).
                                                                                                   34

results and reported sales “below our original expectations.”142 On the October 27, 2016 earnings

call, Thompson stated that the sales shortfall was due in part to “significant weakness in our largest

national account,” that likely would continue to “impact our sales for the remainder of 2016, before

improving in 2017.”143 Thompson explained that his optimism that sales would improve in 2017 was

due to the fact that rebranded Mattress Firm stores had “done well” and Tempur Sealy’s sales had

“increased from a balance of share stand point.”144 Thompson added that Tempur Sealy has a high

opinion of Steinhoff, Mattress Firm’s owners, and that the Company is working and will continue

to work closely with Mattress Firm.145

               Plaintiffs allege that these statements were materially false and misleading because

they failed to disclose the alleged deterioration in the Mattress Firm relationship and the increased

risk of contract termination. With two exceptions, the October statements largely mirrored the

September press release and Deutsche Bank conference statements and are subject to the same

analysis that does not warrant repetition here. The exceptions are the statements that: (1) Tempur

Sealy is working and will continue to work closely with Mattress Firm,146 and (2) stores Mattress

Firm has rebranded “have done well [and] Tempur Sealy’s sales have increased from a balance of




       142

               Compl. [DI 27] ¶ 88.
       143

               Id. ¶ 89.
       144

               Id. ¶ 90.
       145

               Id. ¶¶ 90-91.
       146

               Id. ¶ 91.
                                                                                                    35

share stand point.”147 The former is not actionable because plaintiffs have not alleged a sufficient

factual basis for their assertion that the relationship had deteriorated or that the risk of contract

termination had increased by October 2016.148 As a result, there is no basis for the allegation that

the statement is misleading. Likewise, the latter is not actionable because plaintiffs have failed to

allege facts supporting the conclusory allegations of falsity or inaccuracy.



               iv.     November 4, 2016 Form 10-Q

               The Form 10-Q filed November 4, 2016 reported Tempur Sealy’s 2016 Q3 financial

results. It indicated that sales to Mattress Firm had declined in the third quarter of 2016149 and that

the Company expected those sales to decline also in the fourth quarter as compared to 2015 Q4.150

In the 10-Q, the Company provided an updated risk disclosure that discussed the effect of the

Sleepy’s acquisition on Mattress Firm and on Tempur Sealy sales, and referred to previously

described risks associated with the Company’s largest customers.151

               Plaintiffs allege that the statements in the 10-Q were materially false and misleading

because they failed to disclose the allegedly deteriorated Mattress Firm relationship and allegedly

increased risk of contract termination. Plaintiffs claim that defendants were obligated to disclose

       147

               Id. ¶ 90.
       148

               See supra Part II.A.
       149

               Compl. [DI 27] ¶ 94.
       150

               Id.
       151

               Id. ¶ 97.
                                                                                                           36

these alleged facts under Items 303, 503, and Section 10(b). For many of the reasons previously

stated, defendants had no obligation to disclose these alleged omitted facts under Items 303 and 503,

or Section 10(b).

               The Court concludes that plaintiffs have failed to plead a material misstatement or

omission.



       C.      Scienter

               The PSLRA requires plaintiffs to state with particularity “facts evidencing scienter,

i.e., the defendant’s intention to ‘deceive, manipulate, or defraud.’”152 When deciding a motion to

dismiss, a court must determine whether “all of the facts alleged, taken collectively, give rise to a

strong inference of scienter.”153 The inquiry is not “whether any individual allegation, scrutinized

in isolation, meets that standard.”154 A plaintiff adequately alleges scienter only if the inference of

scienter is “cogent and at least as compelling as any opposing inference one could draw from the

facts alleged.”155 While the Court accepts as true all factual allegations for purposes of a Rule

12(b)(6) motion, conclusory allegations of fraudulent intent will not suffice to establish scienter.156


       152

               Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 313 (2007).
       153

               Id. at 322-23 (emphasis in original).
       154

               Id. at 323.
       155

               Id. at 324.
       156

               Rombach, 355 F.3d at 176 (“[A] pleading technique [that] couple[s] a factual statement
               with a conclusory allegation of fraudulent intent is insufficient to support the inference that
               the defendants acted recklessly or with fraudulent intent.” (internal quotations and citations
                                                                                                   37

               A plaintiff may plead scienter adequately by alleging facts that demonstrate either:

“(1) that defendants had the motive and opportunity to commit fraud, or (2) strong circumstantial

evidence of conscious misbehavior or recklessness.”157 To allege scienter through motive and

opportunity, the plaintiff must show that defendants “benefitted in some concrete and personal way

from the purported fraud.”158 This typically is done by alleging that corporate insiders made material

misrepresentations in order to profit from the sale of their own shares.159 A general desire that the

corporation appear profitable is not enough.160

               If a plaintiff is unable to plead motive and opportunity, the plaintiff may allege

scienter through strong circumstantial evidence of conscious misbehavior or recklessness, though

such allegations must be “correspondingly greater.”161 Conscious misbehavior or recklessness

involves deliberate, illegal behavior, or highly unreasonable conduct that “constituted an extreme

departure from the standards of ordinary care to the extent that the danger was either known to the

defendant or so obvious that the defendant must have been aware of it.”162 If, for example, a

defendant had facts at his or her disposal contradicting material public statements and the defendant


               omitted)).
       157

               ECA, Local 134, 553 F.3d at 198.
       158

               Id.
       159

               Id. (citing Novak, 216 F.3d at 308).
       160

               ECA, Local 134, 553 F.3d at 198.
       161

               In re Lululemon Sec. Litig., 14 F. Supp. 3d 553, 573 (S.D.N.Y. 2014).
       162

               Id.
                                                                                                   38

ignored those facts, that could constitute recklessness. “Where plaintiffs contend defendants had

access to contrary facts, they must specifically identify the reports or statements containing this

information.”163 “An allegation that a defendant merely ought to have known is not sufficient to

allege recklessness.”164

               Plaintiffs contend that defendants knew or recklessly disregarded facts that

contradicted their public statements about Tempur Sealy’s relationship with Mattress Firm.

According to the Complaint, defendants were heavily involved in the negotiations with Mattress

Firm. They knew the tactics employed and allegedly knew the risks these tactics supposedly created,

and the “impact [these tactics] would have on the contract negotiations once Mattress Firm was

acquired and had a stronger bargaining position.”165 Plaintiffs rely also on the confidential witness

statements to support their allegations that defendants acted with the requisite state of mind.

               Plaintiffs have failed to allege scienter substantially for the same reasons they have

failed to plead with particularity the reason or reasons why the alleged misstatements were

fraudulent, and for the reasons stated in defendants’ brief.166




       163

               Id. at 574 (quoting Novak, 216 F.3d at 309).
       164

               In re Lululemon Sec. Litig., 14 F. Supp. 3d at 574 (quoting Kuriakose v. Fed. Home Loan
               Mortg. Corp., 897 F. Supp. 2d 168, 184 (S.D.N.Y. 2012)).
       165

               Pl. Mem. [DI 41] at 26.
       166

               See Def. Mem. [DI 33] at 15-21.
                                                                                                         39

       D.      Loss Causation

               To plead loss causation adequately, a plaintiff must allege facts that, if true, would

show that the alleged “misstatement or omission concealed something from the market that, when

disclosed, negatively affected the value of the security.”167 Plaintiffs have failed to do so.

               Plaintiffs here allege that the stock price dropped from $63.19 to $43.00 per share

by January 31, 2017 after the Company disclosed that it would terminate its contracts with Mattress

Firm.168 Thus, plaintiffs allege only that the stock price dropped when a disclosed risk – namely,

that circumstances could arise leading to the termination of Tempur Sealy’s relationship with any of

its largest customers169 – materialized. They have failed to allege that any part of the price drop was

due specifically to the disclosure of the facts allegedly concealed from the market. Moreover,

plaintiffs do not assert that these alleged facts ever were disclosed to the market. Accordingly,

plaintiffs have failed adequately to plead loss causation.




       167

               Lentell v. Merrill Lynch & Co., 396 F.3d 161, 173 (2d Cir. 2005).
       168

               Compl. [DI 27] ¶ 68.

               Contrary to plaintiffs’ assertion in their brief, the Complaint does not plead loss causation
               in relation to an earlier event: the decline in stock price from September 28-29, 2016
               following news that the Company was lowering its forecast for 2016. Rather, the
               Complaint states: “[o]n news of the guidance revision, the price of Tempur Sealy’s common
               stock fell $19.21 per share over a two-day period, or more than 25%, on heavy trading
               volume, to close at $55.24 per share on September 29, 2016. Had the truth been revealed,
               the stock price would have fallen even further.” Compl. [DI 27] ¶ 61 (emphasis added).
               Thus, plaintiffs explicitly plead the opposite here, asserting that the alleged omissions
               remained “concealed” from the market at this time.
       169

               See id. ¶ 74.
                                                                                                   40

III      Section 20(a) Claims

                Section 20(a) imposes joint and several liability on control persons for underlying

violations of the Exchange Act. 170 To state a claim under Section 20(a), a plaintiff must allege both

a primary violation of the Exchange Act and the defendant's control over the primary violator. 171

Because plaintiffs have failed to allege a primary violation of the Exchange Act, their claims under

Section 20(a) are dismissed. 172




                                              Conclusion

                For the foregoing reasons, the Court grants defendants' motion to dismiss in its

entirety. The Clerk shall enter judgment and close the case.

                SO ORDERED.

Dated:          March 26, 2019




                                                           United States District Judge




         170

                See 15 U.S.C. § 78t.
         171

                City of Westland, 129 F. Supp. 3d at 87.
         172

                See id.
